ORDER
PER CURIAM.
AND NOW, this 28th day of June, 2005, after hearing on the issue of sanctions, the Court HEREBY ORDERS that Respondent, Allan Clifford Berkhimer, is hereby removed from his judicial office. The Court considers this to be the appropriate sanction upon the following considerations:
1. The nature of Respondent’s conduct described in the Opinion.
2. The Respondent’s lack of contrition or remorse.
3. The Respondent’s failure to cooperate with the Judicial Conduct Board in its investigation and prosecution of this case.
4. The fact that this is the second time in two years that this Court has found this Respondent has engaged in conduct that required the imposition of discipline. In the first case,1 this Court imposed the sanction of reprimand. In that case, Judge Le-adbetter dissented and would have imposed a sanction of suspension for “at least” ninety days without pay.
This time, the Court concludes that removal is the appropriate sanction.
*600SANDLER, J., files a dissenting opinion.

. In re Berkhimer, 828 A.2d 19 (Pa.Ct.Jud.Disc.2003).